internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-100849-02 date date re legend decedent b s grandson grandson testator date date date date date date date date company company state state k trust state statute state statute bank dollar_figurew dear this letter is in reply to your authorized representative’s letter dated date requesting rulings concerning a proposed disclaimer of an interest in trust according to the facts submitted testator died on date testator’s last will and testament was executed on date and a codicil thereto was executed on date article third of testator’s will provides in part as follows my stock in company a state corporation i give and bequeath to my sons decedent and b decedent’s brother in trust however for the following purposes a to transfer the stock into their names as trustees to hold and vote the same and to receive dividends thereon with full power to sell or exchange all of the holdings whenever in the discretion of my trustees it may seem wise to do so b to distribute as and when received all cash dividends and proceeds of all sales share and share alike among s decedent’s sister b and decedent the issue of any one of the three who shall have died before the distribution to take his or her parent’s share c the trust shall continue during the life of my sons and the survivor of them provided however that the trust may be discontinued at any time after my death whenever in the discretion of my trustees it may seem wise to do so on the termination of the trust i direct that so much of the stock as remains in the hands of my trustees be equally divided among my children who may be living at the time or who have at the time died leaving issue the issue of each deceased child to take their parent’s share d i direct that any stock_dividends that may be paid on the said stock shall be considered as part of the principal and retained by my trustees as such at the time of testator’s death on date testator was survived by decedent b and s decedent and b both qualified as trustees of trust under article third of testator’s will s died on date s was survived by s’s four children however three of s’s four children died prior to decedent’s death b died on date survived by four children after the death of b decedent became the sole trustee of trust until decedent’s death on date upon decedent’s death bank became the trustee of trust decedent was survived by two children grandson and grandson trust was initially funded with all of the stock in company that testator owned at the time of this death on date company merged with company in exchange for the company stock that was owned by trust trust received k shares of company stock on date the date of decedent’s death trust held company stock as well as stock in several other corporations at that time the value of trust’s assets was dollar_figurew trust has been making regular distributions of interest and cash dividends to the beneficiaries of trust however whenever trust has received any stock_dividends or shares received in a stock for stock exchange such new stock has been added to the principal of trust and retained by trust pursuant to trust’s terms under article third paragraph c of testator’s will during the lifetimes of the trustees of trust testator’s sons decedent and b in the trustees discretion trust could have been terminated and the assets of trust distributed equally among the then living children of testator and the surviving issue of any deceased child of testator thus while decedent was serving as sole trustee of trust he possessed the power to terminate trust and vest one-third of the trust property in himself free of trust decedent did not exercise this power during the entire period that he served as sole trustee of trust since date the date of decedent’s death it is represented that no distributions of interest or principal have been made from trust to or for the benefit of grandson and grandson has not accepted any benefits from trust upon termination of trust pursuant to trust’s terms one-sixth of the trust property will pass to grandson grandson proposes to disclaim a specified number of shares of each corporation’s stock that is held by trust and that comprises one-half of grandson 1's one-sixth interest in trust the proposed disclaimer will be in writing and will meet the applicable_requirements under state law the disclaimer will be filed on or before the date that is nine months after the date of decedent’s death as a result of the disclaimer the disclaimed property will pass without any direction on the part of grandson to grandson 1's issue the following rulings are requested decedent had a general_power_of_appointment created before date over a one-third interest in the entire corpus of trust the proposed disclaimer of a portion of the interest grandson would otherwise receive from trust will be considered a qualified_disclaimer under sec_2518 of the internal_revenue_code ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent by will or by a disposition which is of such a nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to sec_2038 the section further provides that the failure to exercise such a power or the complete release of such a power will not be deemed an exercise thereof under sec_20_2041-1 of the estate_tax regulations a power_of_appointment created by will is in general considered created on the date of the testator's death sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate in sec_20_2041-2 example s created a_trust in to pay the income to a for life remainder as a appoints by an instrument filed with the trustee during a’s lifetime a exercised the power in five years before his death reserving the right of revocation the exercise if not revoked before death will cause the property subject_to the power to be included in a’s gross_estate under sec_2041 since such a disposition if it were a transfer of property owned by a would cause the property to be included in his gross_estate under sec_2038 however if the exercise were completely revoked so that a died still possessed of the power the property would not be included in a’s gross_estate for the reason that the power will not be treated as having been exercised in the present case testator died on date a date before date testator created trust under article third of his will under the terms of trust the trustees are to distribute when received all cash dividends and proceeds of all sales equally among testator’s three children s decedent’s sister b decedent’s brother and decedent the issue of any one of the three beneficiaries who died before the distribution are to take his or her parent’s share during the lifetimes of the trustees of trust testator’s two sons decedent and b the trustees in their discretion had the power to terminate trust and cause the assets of trust to be distributed equally among the then living children of testator and the surviving issue of any deceased child of testator thus upon b’s death when decedent became the sole trustee of trust he possessed the power to terminate the trust and to vest one-third of the trust property in himself free of trust decedent did not exercise this power during his lifetime and the power lapsed upon his death under sec_20_2041-1 a power_of_appointment created by will is considered created on the date of the testator's death in this case decedent’s power_of_appointment was created before date the power to vest one-third of the trust property in himself is a general_power_of_appointment because the power was exercisable in favor of decedent decedent's_estate decedent's creditors or the creditors of decedent's_estate accordingly we conclude that decedent had a general_power_of_appointment created before date over a one-third interest in the entire corpus of trust that was not exercised and lapsed upon his death therefore decedent’s one-third interest in trust is not includible in decedent’s gross_estate ruling state statute provides that any person who is a devisee or a beneficiary under a testamentary instrument or appointee under a power_of_appointment exercised by a testamentary instrument including a person succeeding to a disclaimed interest or an heir may disclaim in whole or in part the right of succession to any property or interest therein including a future_interest by filing a disclaimer such a disclaimer may be of a fractional share expressed as either a percentage or dollar amount or any limited interest or estate state statute provides that the time for filing a disclaimer is as follows a the instrument disclaiming a present_interest shall be filed not later than months after the death of the decedent or the donee of the power b the instrument disclaiming a future_interest shall be filed not later than months after the happening of the event which determines the taker’s right to possession use or enjoyment of the property interest c the time within which a disclaimer shall be filed may be extended by the court for reasonable_cause and on notice to the persons and in a manner as the court may direct under sec_2046 provisions relating to the effect of a qualified_disclaimer for estate_tax purposes are found in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest will be treated for gift estate and generation-skipping_transfer_tax purposes as if the interest had never been transferred to such person sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the disclaimer relates no later than months after the later of the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not accepted the interest or any of it benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that the 9-month period for making a disclaimer is generally determined with reference to the transfer creating the interest in the disclaimant if a person to whom any interest in property passes by reason of the exercise release or lapse of a general power desires to make a qualified_disclaimer the disclaimer must be made within a 9-month period after the exercise release or lapse regardless of whether the exercise release or lapse is subject_to estate or gift_tax sec_25_2518-3 provides that a disclaimant shall be treated as making a qualified_disclaimer of a separate interest in property if the disclaimer relates to severable property and the disclaimant makes a disclaimer that would be a qualified_disclaimer if such property were the only property in which the disclaimant had an interest severable property is property that can be divided into separate parts each of which after severance maintains a complete and independent existence for example a legatee of shares of corporate stock may accept some shares of the stock and make a qualified_disclaimer of the remaining shares sec_25_2518-3 example provides that a a resident of state q died on date a’s will included specific bequests of shares of stock in x corporation shares of stock in y corporation shares of stock in z corporation personal effects consisting of paintings home furnishings jewelry an silver and a acre farm consisting of a residence various outbuildings and head of cattle the laws of state q provide that a disclaimed interest passes in the same manner as if the disclaiming beneficiary had died immediately before the testator’s death pursuant to a’s will b was to receive both the personal effects and the farm c was to receive all the shares of stock in corporation x and y and d was to receive all the shares of stock in corporation z b disclaimed of the paintings and all of the jewelry c disclaimed shares of y corporation stock and d disclaimed shares of z corporation stock if the remaining requirements of sec_2518 and the corresponding regulations are met each of these disclaimers is a qualified_disclaimer for purposes of sec_2518 in the present case grandson proposes to execute a disclaimer of a specific number of shares of each corporation’s stock that will pass to him upon termination of trust and that comprises one-half of grandson 1's one-sixth interest in the trust property it is represented that grandson has not accepted any income or other benefit of the disclaimed property prior to executing the disclaimer and will not accept any income or benefit from the disclaimed property subsequent to the disclaimer the disclaimer is described in terms of the number of shares of stock of each company’s stock that is held by trust the shares that are to be disclaimed must include the income and increase if any attributable to such stock since date upon termination of trust the disclaimed portion will pass without direction on the part of grandson pursuant to the terms of the trust and state law to grandson 1’s issue we conclude that if the other requirements of state law and sec_2518 are satisfied grandson 1's disclaimer of a portion of his one-sixth interest in the trust property that will pass to him upon termination of trust will be a qualified_disclaimer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
